                     Case 1:18-cv-10016-ALC-DCF Document 2 Filed 10/30/18 Page 1 of 2
JS 44C/SDNY                                                              CIVIL COVER SHEET
REV. 06/01/17
                       The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
                       other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
                       United States in September 1974, Is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.


PLAINTIFFS                                                                               DEFENDANTS
Brandon Sanders                                                                          MakeSpace Labs, Inc.


ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                 ATTORNEYS (IF KNOWN)
LAW OFFICE OF ADAM G. SINGER, PLLC
ONE GRAND CENTRAL PLACE, 60 E. 42ND STREET, SUITE 4600
NEW YORK, NY 10165
CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE;)
                 (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)
Violations of the Fair Credit Reporting Act, 15 U .S.C. § 1681, et seq.

                                                                                                                                                Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SONY at any time? No@YesO

If yes, was this case Vol.   D lnvol. D       Dismissed. No     D    Yes D      If yes, give date __________ & Case No. _________

Is THIS AN INTERNATIONAL ARBITRATION CASE?           No     0        Yes D
(PLACE AN [x] IN ONE BOX ONLY)                                      NATURE OF SUIT
                              TORTS                                                                                    ACTIONS UNDER STATUTES



CONTRACT                      PERSONAL INJURY               PERSONAL INJURY          FORFEITURE/PENALTY                BANKRUPTCY                      OTHER STATUTES
                                                            I I 367HEALTHCARE/                                                                         ( J 375FALSE CLAIMS
I 1110     INSURANCE          ()310AIRPLANE                 PHARMACEUTICAL PERSONAL [ )625DRUG RELATED                 () 422APPEAL
I I 120    MARINE             ()315AIRPLANE PRODUCT         INJURY/PRODUCT LIABILITY                                          28 use 158               (] 376 QUI TAM
                                                                                      SEIZURE OF PROPERTY
I J 130    MILLER ACT                  LIABILITY            I I 365P���i��\ l���T          21usc 881                   () 423WITHDRAWAL                I ]400STATE
I I 140    NEGOTIABLE         () 320ASSAULT, LIBEL &                                                                          28USC 157                       REAPPORTIONMENT
                                                                                     ()690 OTHER
                                                                                  TY
           INSTRUMENT                  SLANDER              ()368ASBESTOS PERSONAL                                                                     [)410ANTITRUST
()150      RECOVERY OF        [ J 330 FEDERAL                       INJURY PRODUCT                                                                     [)430BANKS & BANKING
           OVERPAYMENT &               EMPLOYERS'                   LIABILITY        PROPERTY RIGHTS                                                   [)450 COMMERCE
           ENFORCEMENT                 LIABILITY                                                                                                       ()460DEPORTATION
           OF JUDGMENT        () 340 MARINE                 PERSONAL PROPERTY            II  820COPYRIGHTS                                             ()470RACKETEER INFLU­
I J 151    MEDICARE ACT       () 345 MARINE PRODUCT                                      ( J 830PATENT                                                        ENCED & CORRUPT
I J 152    RECOVERY OF                 LIABILITY            ()370OTHER FRAUD             ()835 PATENT-ABBREVIATED NEW DRUG APPLICATION                        ORGANIZATION ACT
           DEFAULTED          (] 350 MOTOR VEHICLE          (] 371 TRUTH IN LENDING                                                                            (RICO)
           STUDENT LOANS      () 355 MOTOR VEHICLE                                       [)840TRADEMARK                                                (] 480 CONSUMER CREDIT
           (EXCL VETERANS)             PRODUCT LIABILITY                                                               SOCIAL SECURITY                 ()490 CABLE/SATELLITE TV
I J 153    RECOVERY OF        ( J 360 OTHER PERSONAL
           OVERPAYMENT                 INJURY               ()380 OTHER PERSONAL         LABOR                         II  861HIA ( 1395ft)            ( J 850SECURITIES/
           OF VETERAN'S       ( ] 362 PERSONAL INJURY -             PROPERTY DAMAGE                                    [)862BLACK LUNG ( 923)                  COMMODITIES/
           BENEFITS                    MED MALPRACTICE      () 385 PROPERTY DAMAGE      ()710 FAIR LABOR               I J 863DIWC/OIWW ( 405(g))              EXCHANGE
I I 1eo   STOCKHOLDERS                                              PRODUCT LIABILITY           STANDARDS ACT          [ I 864SSID TITLE XVI
           SUITS                                                                        ()720 LABOR/MGMT               I I 865RSI ( 405(g))
I I 190    OTHER                                            PRISONER PETITIONS                  RELATIONS                                              � 890 OTHER STATUTORY
           CONTRACT                                         I I 463 ALIEN DETAINEE      [ )740 RAILWAY LABOR ACT                                              ACTIONS
[)195      CONTRAc:T                                        [ J 510 MOTIONS TO          ( I 751FAMILY MEDICAL          FEDERAL TAX SUITS               [)891AGRICULTURAL ACTS
           PRODUCT            ACTIONS UNDER STATUTES                 VACATE SENTENCE    LEAVE ACT (FMLA)
           LIABILITY                                                 28USC 2255                                      [ ] 870TAXES (U.S. Plaintiff or
( )196 FRANCHISE              CIVIL RIGHTS                  [ J 530HABEAS CORPUS         ( ] 790OTHER LABOR                   Defendant)               [)893ENVIRONMENTAL
                                                            [ )535 DEATH PENALTY                 LITIGATION          ( J 871 IRS-THIRD PARTY                  MATTERS
                                                            ()540MANDAMUS & OTHER        ()791 EMPL RET INC                    26USC 7609              [)895 FREEDOM OF
                              [J   440 OTHER CIVIL RIGHTS
                                       (Non-Prisoner)                                            SECURITY ACT (ERISA)                                         INFORMATION ACT
REAL PROPERTY                                                                                                                                          [) 896ARBITRATION
                              () 441 VOTING                                              IMMIGRATION                                                   [ ] 899ADMINISTRATIVE
()210        LAND             [ )442 EMPLOYMENT             PRISONER CIVIL RIGHTS
             CONDEMNATION     () 443HOUSING/                                          [) 462NATURALIZATION                                                PROCEDURE ACT/REVIEW OR
( J 220      FORECLOSURE              ACCOMMODATIONS        [) 550CIVIL RIGHTS               APPLICATION                                                  APPEAL OF AGENCY DECISION
()230        RENT LEASE &     ()445 AMERICANS WITH          () 555 PRISON CONDITION   [ )465OTHER IMMIGRATION                                           ()950CONSTITUTIONALITY OF
             EJECTMENT                DISABILITIES·         ( J 560 CIVIL DETAINEE           ACTIONS
                                      EMPLOYMENT                                                                                                        STATE STATUTES
()240        TORTS TO LAND                                     CONDITIONS OF CONFINEMENT
I I 245      TORT PRODUCT      ()446 AMERICANS WITH
             LIABILITY                DISABILITIES -OTHER
()290        ALL OTHER          ()448 EDUCATION
             REAL PROPERTY




          Check if demanded in complaint:
                                                                     DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.
Cl CHECK IF THIS 15 A CLASS ACTION                                   AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
� UNDER F.R.C.P. 23                                                  IF SO, STATE:

DEM AND $_____ OTHER _____ JUDGE ___________ DOCKET NUMBER;....______

Check YES only if demanded in complaint
JURY DEMAND:           !!I
                     YES           DJo                               NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
                    Case 1:18-cv-10016-ALC-DCF Document 2 Filed 10/30/18 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY)                                                   ORIGIN
l&J 1 Original        D 2 Removed  from              D 3 Remanded D 4 Reinstated or D 5 Transferred from D 6 Multldlstrict
                                                                                                             Litigation
                                                                                                                                         D 7 Judge
                                                                                                                                             Appeal to District
                                                                                                                                                   from
       Proceeding                                        from                           (Specify District)

                      □ a.
                          State Court                                 Reopened
                                                                                                                       (Transferred)            Magistrate Judge
                                                            Appellate
                                all parties represe nted    Court
                                                                                                               D 8 Multidistrict Litigation (Direct File)
                      D    b.   At least one party
                                Is prose.
(PLACE AN x IN ONE BOX ONLY)                                            BASIS OF JURISDICTION                               IF DIVERSITY, INDICATE
01     U.S. PLAINTIFF     O2      U.S. DEFENDANT           [R) 3 FEDERAL QUESTION         04    DIVERSITY                   CITIZENSHIP BELOW.
                                                                 (U.S. NOT A PARTY)

                                  CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY}
        (Place an [X] in one box for Plaintiff and one box for Defendant)

                                PTF     DEF                                             PTF DEF                                                   PTF       DEF
CITIZEN OF THIS STATE           [] 1    I J1       CITIZEN OR SUBJECT OF A              [ )3( )3      INCORPORATED and PRINCIPAL PLACE            [ )5      [] 5
                                                    FOREIGN COUNTRY                                   OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE        [ 12    [ )2       INCORPORATED or PRINCIPAL PLACE      [ )4 [ )4     FOREIGN NATION                              [ )6      [ )6
                                                    OF BUSINESS IN THIS STATE

PLAINTIFF($) ADDRESS(ES) AND COUNTY(IES)
Brandon Sanders
8 East 110th Street, Apt. 5A, New York, NY 10029, New York County


DEFENDANT($) ADDRESS(ES) AND COUNTY(IES)

MakeSpace Labs, Inc.
123 William Street, 22nd Floor, New York, NY 10038, New York County


DEFENDANT($) ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:




                                                         COURTHOUSE ASSIGNMENT
I hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.




Check one:       THIS ACTION SHOULD BE ASSIGNED TO:                            □ WHITE PLAINS                  � MANHATTAN
                                       /2
                                                   7 /_.:.__
DATE   10.30.18         SIGNATtlRE OF ATTORNEY             IF RECORD                            ADMITTED TO PRACTICE IN THIS DISTRICT
                                                                                                [] NO
                                                                                                [)(I YES (DATE ADMITTED Mo.0_8__ Yr. 2004
RECEIPT#                                                                                        Attorney Bar Code# AS7294


Magistrate Judge is to be d esignated by the Clerk of the Court.

Magistrate Judge __________________________ is so Designated.

Ruby J. Krajick, Clerk of Court by _____ Deputy Clerk, DATED _________

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)


                                               Clear Form                      Save                    Print
